PER CURIAM.
Appellants were informed against, tried and convicted of conspiracy to commit abortion. Dr. Katherine M. Cole was sentenced to eighteen months confinement. *186The sentence oí Ellen Avery,' her daughter, was suspended. The five points stated in the brief of the appellants, dealing with claimed errors respecting admission of evidence and in proceedings at trial, have been considered in light of the record, briefs and argument, and we are of the opinion that substantial rights of the appellants were not affected and that justice does not require a new trial. No reversible error having been made to appear, the judgments appealed should be and hereby are affirmed.
Affirmed.